Exhibit 5.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: I hereby consent to the incorporation and use in this Annual Report of Daulton Capital, Inc. on Form 10-K of my audit report, dated July 13, 2011, relating to the accompanying balance sheet as of April 30, 2011 and April 30, 2010 and the related statements of operations, stockholders’ equity and cash flows for the yearsthen ended including the three month periods ended April 30, 2011 and 2010, and for the period from inception (January 8, 2008) to April 30, 2011. /s/ John Kinross-Kennedy, CPA John Kinross-Kennedy, CPA Irvine, California August 11, 2011
